DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant has elected without traverse for the following species: A. circumferentially extending (Fig. 1A), i. filled spacer (Fig. 3A), A3. spacer structure (Fig. 1D), and Ai. individual (Fig. 1G). Upon further consideration, the examiner has incorrectly characterized all claims to be generic. The claims seen by the examiner as generic are claims 1-2, and 8-16. The examiner has determined claim 3 (based on species B, Fig. 2B), claim 5 (based on subspecies A4, Fig. 1E), and 17-19 (based on subspecies A4, Fig. 1E) are drawn to non-elected species and subspecies, hence they are withdrawn from consideration.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is indefinite as being unclear whether the limitation “further comprising a plurality of spacers” is referring back to the spacer recited in Claim 1 (thus requiring at least 2 spacers total comprised in the tube system). The other interpretation of this limitation is that “a plurality of spacers” is distinct and is in addition to the spacer recited in claim 1 (Thus requiring a total of at least 3 spacers comprised in the tube system; the spacer of claim 1 and then a “plurality of spacers” of claim 2). The examiner has decided to view the limitation “a plurality of spacers” as at least 2 spacers total present within the claimed invention.
Claims 14-16 recites the limitation "the volume replacement channel".  There is insufficient antecedent basis for this limitation in the claims, as none of claims 14-16 depend on claim 13 where “a volume replacement channel” is first introduced. As claim 14 depends on claim 12, claim 12 does not recite the limitation “a volume replacement channel”. As claim 15 depends on claim 14, it is also rejected for lack of antecedent basis for the limitation. As claim 16 depends on claim 1, claim 1 does not recite the limitation “a volume replacement channel”. For a proper interpretation of the claims, the examiner has decided to view claim 14 dependent on claim 13, and claim 16 dependent on claim 14.
Claim Rejections - 35 USC § 102
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Freddy Abnousi et. al. (US 20090260632 A1; hereinafter; “Abnousi”).
Regarding claim 1, Abnousi teaches of  a tube system comprising: a tube ([0027] tube 101, see Fig. 2) that is flexible and hollow and having a first open end and a second open end, the tube comprising: a suction line ([0044] suction lumen 122, see Fig. 4B) configured to be coupled to a suction device ([0033] suction device 194, see Fig. 2) that applies negative pressure to the suction line; a suction line port ([0029] suction port 114B); and a spacer ([0027] cuff 106B, see Fig. 2) that extends from an exterior surface of the tube and is positioned proximate to the suction line port, the spacer being configured to prevent occlusion of the suction line port ([0008] Abnousi teaches the cuff adjacent to the suction port and maintains the suction port a distance away from the patient tissue, see Fig. 4B. The examiner sees the cuff 106B acting as a separator for the suction port and patient tissue, thus preventing occlusion. This allows the suction port to continue to function as intended); and an inflatable balloon ([0027] cuff 106C, see Fig. 2) affixed to, and circumferentially surrounding an exterior portion of the tube, the inflatable balloon being positioned between the first open end and the second open end of the tube (See Fig. 2 for position of the cuff on tube and Fig. 3B to see general circumferential shape of cuff on exterior of the tube). The examiner sees the cuff 106B as a spacer due to Abnousi teaching cuff 106B as “[0008] positioned adjacent to the suction port and maintains the suction port a distance away from patient tissue”. 
Regarding claim 2, Abnousi teaches the claim limitations of claim 1, where Abnousi teaches the tube system further comprising a plurality of spacers positioned proximate to the suction line port ([0027] cuffs 106B and 106A).  The examiner sees cuff 106A providing the same function as a spacer as cuff 106B does. Abnousi teaches these cuffs being positioned proximate to the suction port 114B (as seen in Fig. 2 and Fig. 4B).
Claims 1, 4, 6-10, and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kaipan Guan (US 20180126106 A1; hereinafter "Guan").
Regarding claim 1, Guan teaches of  a tube system comprising: a tube ([0030] “endotracheal tube body 101”, see Fig. 2) that is flexible and hollow and having a first open end and a second open end, the tube comprising: a suction line ([0030] “suction catheter [110] above balloon”) configured to be coupled to a suction device ([0011] Guan teaches of a suction device that couples to the suction catheter) that applies negative pressure to the suction line; a suction line port ([0030] “opening [111] of suction catheter above balloon”, see Fig. 2); and a spacer ([0030] “baffle 105”, see Fig. 2) that extends from an exterior surface of the tube and is positioned proximate to the suction line port, the spacer being configured to prevent occlusion of the suction line port (Fig. 2 shows the baffle 105 adjacent to opening 111 of the suction catheter. The examiner sees that the baffle 105 is capable of preventing occlusion of the opening 111 as it is provides a separation between the opening 111 and trachea wall of the patient); and an inflatable balloon ([0030] “balloon 106”, see Fig. 2) affixed to, and circumferentially surrounding an exterior portion of the tube, the inflatable balloon being positioned between the first open end and the second open end of the tube (See Fig. 2 for balloon 106 and tube 101).
Regarding claim 4, Guan teaches the claim limitations of claim 1, where Guan teaches wherein the spacer extends circumferentially around a portion of a circumference of the tube ([0040] Guan teaches of the baffle 105 being a circular ring shape that is sleeved around the tube).
Regarding claim 6, Guan teaches the limitations of claim 1, where Guan teaches wherein a portion of the spacer does not touch the exterior surface of the tube (With reference to Fig. 2 and 3, the examiner see as baffle 105 is sleeved over tube 101 and over suction catheter 110, a portion of the baffle 105 is not in contact with the exterior of endotracheal body tube 101 when wrapping around the suction catheter 110).	Regarding claim 7, Guan teaches the limitations of claim 6, where Guan teaches wherein the portion of the spacer that does not touch the exterior surface of the tube is flexible and is configured to compress toward the exterior surface of the tube when a force is exerted thereon ([0040] Guan teaches the baffle 105 being made of a soft silicone material. Silicone is a known elastomer).
Regarding claim 8, Guan teaches the limitations of claim 1, where Guan teaches wherein the tube system is a tracheal tube system ([0007] Guan teaches of an endotracheal tube).
Regarding claim 9, Guan teaches the limitations of claim 1, where Guan teaches wherein when an exterior surface of the spacer is smooth ([0040] Guan teaches of the baffle 105 being “made of a soft silicone material, to avoid damage to the mucosa” Guan teaches the baffle 105 being made with the intention of not injuring or causing discomfort to the patient. Although not explicitly recited, it would be obvious to have made the Guan’s baffle smooth as not to further damage the mucosa of the patient’s trachea or cause discomfort to the patient). 
Regarding claim 10, where Guan teaches the limitations of claim 1, where Guan teaches wherein the spacer is affixed to the tube via at least one of a bond, a sleeve, a clip, a strap, and a clamp ([0040] “the baffle is sleeved onto one end of the endotracheal tube body”).
Regarding claim 12, where Guan teaches the limitations of claim 1, where Guan teaches wherein the spacer is flexible ([0040] Guan teaches of the baffle 105 being made of a soft silicone material. Silicone is a known elastomer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guan as applied to claim 1 above, and further in view of Donn Sederstrom et. al. (US 20130092171 A1; hereinafter "Sederstrom") .
Regarding claim 11, where Guan teaches the limitations of claim 1, where Guan fails to teach wherein the tube system is a tracheostomy tube system. 
However, Sederstrom teaches of a tube system that is a tracheostomy tube system ([0016] Sederstrom teaches of a tracheal tube that may be used as a tracheostomy tube). Sederstrom is analogous to the claimed invention and Gaun as it is in the same field of respiratory devices and tracheal tubes [0001]. Using an endotracheal tube for a tracheostomy tube system, as evident in Sederstrom, is well known in the art and would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to possibly use the endotracheal tube mentioned in Gaun to perform the same procedure.
Regarding claim 13, where Guan teaches the limitations of claim 1, where Guan fails to teach wherein the tube further comprises: a volume replacement channel.
However, Sederstrom teaches of a tube comprising a volume replacement channel ([0022] pressure distribution lumen 36, see Fig. 3). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include the volume replacement channel of Sederstrom with the tube system of Guan. Do so allows the tube system to more efficiently suction secretions out of the trachea ([0022] “The pressure distribution lumen 36 provides fluid communication between the space 38 and the space 42 to allow more efficient suctioning of secretions through the suction lumen 60 via the evacuation port 66”).
Regarding claim 14, where Guan in view of Sederstrom teaches the limitations of claim 12, where Guan fails to teach wherein the volume replacement channel includes a first port positioned proximate to the inflatable balloon and a second port positioned near the second open end of the tube.
However, Sederstrom teaches of a tube wherein the volume replacement channel includes a first port ([0018] first opening 44, see Fig. 1) positioned proximate to the inflatable balloon and a second port ([0018] second opening 46, see Fig. 1. Sederstrom teaches the second opening 46 positioned above the vocal cords of the patient and closer to the open end of the main tube than the first opening 44) positioned near the second open end of the tube. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include the volume replacement channel of Sederstrom with the tube system of Guan. Do so allows the tube system to better suction secretions around the cuff and out of the trachea ([0022] “The pressure distribution lumen 36 provides fluid communication between the space 38 and the space 42 to allow more efficient suctioning of secretions through the suction lumen 60 via the evacuation port 66”).
Regarding claim 15, where Guan in view of Sederstrom teaches the limitations of claim 14, where Guan fails to teach wherein a distance between the first port of the volume replacement channel is at least 10 cm away from the second port of the volume replacement channel.
However, Sederstrom teaches of a tube wherein a distance between the first port of the volume replacement channel is at least 10 cm away from the second port of the volume replacement channel ([0022] Sederstrom teaches of the first opening 44 and the second opening 46 being distanced apart to about 10 cm). The art recognizes the length between the first port and second port of the volume replacement channel to be a suitable distance for a volume replacement channel to function as intended. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include a volume replacement channel of a suitable distance of about 10 cm for the first opening 44 and second opening 46 for the channel to function as intended on the tube system of Guan. Doing so allows the tube system to fluidly communicate the ambient air outside the patient to the first opening 44 near the suction lumen 60, to help with suctioning secretions through the suction lumen 60 ([0022] Sederstrom teaches that the second opening 46 can be positioned so to provide the pressure distribution lumen 36 a fluid communication between space 38 and the ambient air outside the patient).
Regarding claim 16, where Guan teaches the limitations of claim 1, where Guan fails to teach wherein a distance between the first and second ports of the volume replacement channel allows for ambient air to flow into the first port and exit the second port.
However, Sederstrom teaches of a tube wherein a distance between the first and second ports of the volume replacement channel allows for ambient air to flow into the first port and exit the second port ([0022] Sederstrom teaches the pressure distribution lumen 36 provides fluid communication of ambient air between first opening 44 and second opening 46). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include the volume replacement channel of Sederstrom with the tube system of Guan. Do so allows the tube system to more efficiently suction secretions out of the trachea ([0022] “The pressure distribution lumen 36 provides fluid communication between the space 38 and the space 42 to allow more efficient suctioning of secretions through the suction lumen 60 via the evacuation port 66”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL JAMES KAUFFMAN whose telephone number is (571)272-6448. The examiner can normally be reached M-F: 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEIL KAUFFMAN/Examiner, Art Unit 3785                                                                                                                                                                                                        

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785